USDC SDNY

 

OCUMENT
ELECTRONICALLY FILED
DOCH: ____~z35
1-13-20
UNITED STATES DISTRICT COURT DATE FILED:
SOUTHERN DISTRICT OF NEW YORK
x
FALLON, et al, :
Plaintiffs,
1:19-cv-9579 (ALC)
-against-
ORDER
18 GREENWICH AVENUE, LLC, et al,
Defendant.
x

 

ANDREW L. CARTER, JR., United States District Judge:

On December 30, 2019, Defendants filed a letter with this Court requesting a pre-motion
conference on an anticipated motion to dismiss this action pursuant to Fed. R. Civ. P. 12(b)(6).
(ECF No. 59), Per this Court’s Individual Rules, upon the filing of such a letter motion, the
opposing party must within three business days submit a letter, not to exceed three pages, setting
forth its position. Accordingly, Plaintiffs are ORDERED to respond to Defendant’s letter motion

by January 16, 2020, indicating its position on Defendants’ "contemplated motion.

SO ORDERED. y Cay
vA t—
Dated: January 13, 2020

New York, New York - ANDREW L. CARTER, aR.
United States District Judge

 

 
